DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1 and 9-27 have been considered but are moot in view of the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-27 are rejected under 35 U.S.C. 103 as being unpatentable over Dutau US 8,487,490 in view of Noda US 7,701,096 and Nagayama US 8,536,744.
[AltContent: textbox (Guide plate)][AltContent: textbox (Outer perimeter surface)]
[AltContent: arrow]
[AltContent: textbox (Discharge port)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    223
    609
    media_image1.png
    Greyscale

Figure 4 Dutau

Regarding claim 1, Dutau discloses  a vehicle main electric motor comprising: an electric motor (Fig. 4); a fan (40, 50, first and second fan, Fig. 4) attached to a rotation shaft (12)(Fig. 4) of the electric motor (Fig. 4), to rotate with rotation of the rotation shaft (12); a housing (2)(Fig. 4) containing in an interior thereof the electric motor (Fig. 4) and the fan (40), comprising, among both end portions in a direction parallel to the rotation shaft (12) of a surface of the housing (2), (i) an air discharge port (32)(Fig. 2) formed at an end portion facing the fan (40, 50), to discharge air (F1, F2)(Fig. 2) from the interior, and (ii) an air intake port (intake of F1) formed at another end portion among both end portions, to intake air (F1, F2) into the interior; and an air intake port cover (23)(Fig. 2) comprising an opening part (25)(Fig. 2) to intake air in a direction perpendicular to a travel direction of the vehicle (air intake of F1 and F2 is perpendicular to the shaft), and 
Dutau fails to disclose a discharge port to discharge foreign matter. 
In the same field of endeavor, Nagayama teaches a discharge to port (Fig. 14)(1a) to discharge foreign matter (at least part of the debris could be recirculated in the machine as shown in applicant’s Fig. 7 drawings and filters (15, 15a) could be arranged at input/output based on space could be rearranged based on space).

Dutau fails to disclose an electric motor to drive a vehicle; housing facing a vehicle body of the vehicle; portion facing vehicle body; and air intake port cover facing the vehicle body.
In the same field of endeavor, Noda teaches an electric motor (Fig. 3)(7) to drive a vehicle (101)(Fig. 3); housing facing a vehicle body (101)(Fig. 3) of the vehicle; portion facing vehicle body; and air intake port cover (14A)(Fig. 1) facing the vehicle body (101).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an electric motor to drive a vehicle; housing facing a vehicle body of the vehicle; portion facing vehicle body; and air intake port cover facing the vehicle body in Dutau, as taught by Noda, in order to increase air circulation of the vehicle motor.

Regarding claim 9, Dutau discloses the air intake port cover (23) further comprises: (iv) a pair of cylindrical members (52), one ends of which are connected to two holes (multiple openings 32, for air to discharge) formed in the discharge port cover (30), another ends of which face each other in the travel direction (direction of the shaft), the cylindrical members (52) tapering in cross-sectional area from the one ends to the another ends (discharge cylinders are tapered).


Dutau fails to disclose air flowing is guided to a portion, facing the vehicle body.
In the same field of endeavor, Noda teaches air flowing is guided to a portion (14A)(Fig. 1), facing the vehicle body (101)(Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use air flowing is guided to a portion, facing the vehicle body in Dutau, as taught by Noda, in order to increase circulation in the vehicle motor.

Regarding claim 11, Dutau discloses at the opening part (intake of F1 and F2) disposed between the air discharge port (32) and the air intake port (intake of F1 and F2) at a position nearer to the air discharge port (32) than the air intake port, air flows (F1 and F2) in from the air discharge port side (32) in the direction parallel to the 
Dutau fails to disclose air flowing, facing the vehicle body.
In the same field of endeavor, Noda teaches air flowing (14A)(Fig. 1), facing the vehicle body (101)(Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use air flowing, facing the vehicle body, in Dutau, as taught by Noda, in order to increase circulation in the vehicle motor.

Regarding claim 12, Dutau discloses  a cylindrical discharge member (52), one end thereof connected to the discharge port (see above, discharge port), an exterior discharge port (32) (see above, discharge port) being formed in another end of the cylindrical discharge member (52), wherein a cross-sectional area of the discharge member decreases from the discharge port (see above, discharge, port) toward to the exterior discharge port (32).
Dutau fails to disclose an exterior discharge port to discharge the foreign matter flowing in from the discharge port.
In the same field of endeavor, Nagayama teaches an exterior discharge port (Fig. 14)(1a) to discharge the foreign matter flowing in from the discharge port (at least part 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an exterior discharge port to discharge the foreign matter flowing in from the discharge port in Dutau, as taught by Nagayama, in order to improve ventilation in the traction motor.

Regarding claim 13, Dutau discloses a cylindrical discharge member (52), one end thereof connected to the discharge port (32),  formed in another end of the cylindrical discharge member (52), wherein a cross-sectional area of the discharge member decreases from the discharge port (32) toward to the exterior discharge port (discharge cylinder is tapered).
Dutau fails to disclose an exterior discharge port to discharge the foreign matter flowing in from the discharge port.
In the same field of endeavor, Nagayama teaches an exterior discharge port (1a)(Fig. 14) to discharge the foreign matter flowing in from the discharge port (at least part of the debris could be recirculated in the machine as shown in applicant’s Fig. 7 drawings and filters (15, 15a) could be arranged at input/output based on space could be rearranged based on space).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an exterior discharge port to discharge the 

Regarding claim 14, Dutau discloses a cylindrical discharge member (52), one end thereof connected to the discharge port (32), formed in another end of the cylindrical discharge member (52), wherein a cross-sectional area of the discharge member decreases from the discharge port toward to the exterior discharge port (discharge cylinders are tapered).
Dutau fails to disclose an exterior discharge port to discharge the foreign matter flowing in from the discharge port.
In the same field of endeavor, Nagayama teaches an exterior discharge port (1a)(Fig. 14) to discharge the foreign matter flowing in from the discharge port (at least part of the debris could be recirculated in the machine as shown in applicant’s Fig. 7 drawings and filters (15, 15a) could be arranged at input/output based on space could be rearranged based on space).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an exterior discharge port to discharge the foreign matter flowing in from the discharge port in Dutau, as taught by Nagayama, in order to improve ventilation of the traction motor.


Regarding claim 15, Dutau discloses a cylindrical discharge member (52), one end thereof connected to the discharge port (32), formed in another end of the 
Dutau fails to disclose an exterior discharge port to discharge the foreign matter flowing in from the discharge port.
In the same field of endeavor, Nagayama teaches an exterior discharge port (1a)(Fig. 14) to discharge the foreign matter flowing in from the discharge port (at least part of the debris could be recirculated in the machine as shown in applicant’s Fig. 7 drawings and filters (15, 15a) could be arranged at input/output based on space could be rearranged based on space).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an exterior discharge port to discharge the foreign matter flowing in from the discharge port in Dutau, as taught by Nagayama, in order to improve ventilation of the traction motor.

Regarding claim 16, Dutau discloses a width of the discharge member (width of discharge port, see above) in the direction parallel to the rotation shaft (12) is fixed.
Dutau fails to disclose a cross-sectional shape of the discharge member perpendicular to the rotation shaft can be regarded as triangular.
Dutau teaches a varying cross-sectional shape of the discharge member.
It has been held that a recitation with respect to the manner in  which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from Ex Parte Masham, 2 USPQ F.2d 1647 (1987).

Regarding claim 17, Dutau fails to disclose a cross-sectional shape of the discharge member (32) perpendicular to the rotation shaft (12).
Dutau fails to disclose a cross-sectional shape of the discharge member perpendicular to the travel direction can be regarded as triangular.
Dutau teaches a varying cross sectional shape of the discharge member.
It has been held that a recitation with respect to the manner in  which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).

Regarding claim 18, Dutau discloses the exterior discharge port is two of the exterior discharge ports (32, multiple apertures to discharge air) formed at the another end of the discharge member (30, 32), a width of the discharge member parallel to the rotation shaft is fixed (see above, discharge port).
Dutau fails to disclose and a cross-sectional shape of the discharge member perpendicular to the rotation shaft can be regarded as two triangles arranged in a row along the travel direction.
Dutau teaches a varying cross-sectional area of discharge member.
It has been held that a recitation with respect to the manner in  which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from Ex Parte Masham, 2 USPQ F.2d 1647 (1987).

Regarding claim 19,  Dutau discloses a return plate (30) that is a plate-like member extending from the guide plate (see above, guide plate) in a direction opposite to the direction of inflow of air (flow of F1, F2) occurring at the opening part (intake of F1 and F2).

Regarding claim 20, Dutau discloses a return plate that is a plate-like member (30) extending from the guide plate (see above, guide plate) in a direction opposite to the direction of inflow of air (flow of F1 and F2) occurring at the opening part (intake of F1 and F2).

Regarding claim 21, Dutau discloses a return plate that is a plate-like member (30) extending from the guide plate (see above, guide plate) in a direction opposite to the direction of inflow of air  (flow of F1 and F2) occurring at the opening part (intake of F1 and F2).

Regarding claim 22, Dutau discloses a return plate that is a plate-like member (30) extending from the guide plate (see above, guide plate) in a direction opposite to the direction of inflow of air occurring at the opening part (intake of F1 and F2).



Regarding claim 24, Dutau discloses a punch plate in the opening part (25), the punch plate being a plate-like member (see opening part shape above, 25) in a cross section perpendicular to the travel direction (direction of shaft), a plurality of through holes (air inlets/openings) being formed in the punch plate (25), the through holes penetrating the punch plate in the direction parallel to the rotation shaft.
Dutau fails to disclose the punch plate having a wave-like shape.
Dutau teaches the opening part has a plate-like shape.
It has been held that a recitation with respect to the manner in  which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).

Regarding claim 25, Dutau discloses a punch plate in the opening part (25), the punch plate being a plate-like member (plate like shape of 25, see above) in a cross section perpendicular to the travel direction (perpendicular to shaft), a plurality of through holes (air inlets/openings of 25) being formed in the punch plate (25), the through holes (air inlets/openings of 25) penetrating the punch plate (25) in the direction parallel to the rotation shaft (12).
Dutau fails to disclose the punch plate having a wave-like shape cross section.

It has been held that a recitation with respect to the manner in  which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).

Regarding claim 26, Dutau discloses a punch plate in the opening part (25), the punch plate being a plate-like member (plate like shape of 25, see above) in a cross section perpendicular to the travel direction (perpendicular to shaft), a plurality of through holes (air inlets/openings of 25) being formed in the punch plate (25), the through holes (air inlets/openings of 25) penetrating the punch plate (25) in the direction parallel to the rotation shaft (12).
Dutau fails to disclose the punch plate having a wave-like shape cross section.
Dutau teaches a punch plate having a plate like cross section.
It has been held that a recitation with respect to the manner in  which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).

Regarding claim 27, Dutau discloses a punch plate in the opening part (25), the punch plate being a plate-like member (plate like shape of 25, see above) in a cross section perpendicular to the travel direction (perpendicular to shaft), a plurality of through holes (air inlets/openings of 25) being formed in the punch plate (25), the 
Dutau fails to disclose the punch plate having a wave-like shape cross section.
Dutau teaches a punch plate having a plate like cross section.
It has been held that a recitation with respect to the manner in  which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987).

Conclusion
Prior art of record not relied upon is considered pertinent to applicant’s disclosure: Pfannschmidt (US 7,714,467 ) teaches an electric machine with coolant guiding channel; Kanei (US 7,629,717) teaches a fan cooled motor; Lieber (US 8,541,923) teaches a dual motor having heat dissipation outlets; Dutau (US 8,987,952) teaches an electric motor with a multi-channel fan; and Pellegrino (US 7683,510) teaches a system for managing airflow in a motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORENA D BRUNER whose telephone number is (571)270-0262.  The examiner can normally be reached on M-F 9:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LORENA D BRUNER/Examiner, Art Unit 2839                                                                                                                                                                                                        


	/THIENVU V TRAN/                        Supervisory Patent Examiner, Art Unit 2839